Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by LePoudre (U.S 2019/0113247 A1).
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1, LePoudre discloses a conditioning system configured to provide cooling to a heat load (Fig.1a), the conditioning system comprising: a scavenger plenum (Fig.1a, #104a) having an air inlet and air outlet (Fig.1a), the scavenger plenum configured to direct scavenger air in an air flow path from the air inlet to the air outlet (Fig.1a); an evaporative cooler (Fig.1a, #110a) arranged inside the scavenger plenum in the air flow path and configured to circulate a cooling fluid from an EC inlet (Fig.1a, #116a) through the evaporative cooler to an EC outlet (Fig.1a, #118a), the evaporative cooler configured to selectively evaporate a portion of the first cooling fluid when the conditioning system is operating in an adiabatic mode or an evaporative mode (paragraph [0009 & 0038]), and the evaporative cooler is off or bypassed when the conditioning system is operating in an economizer mode (paragraph [0052 & 0059]; a recovery coil (Fig.1a, #112a) arranged inside the scavenger plenum between the evaporative cooler and the air outlet (Fig.1a) and configured to circulate the cooling fluid from an RC inlet (Fig.1a, #128a) through the recovery coil to an RC outlet (Fig.1a, #130a), the recovery coil configured to reduce a temperature of the cooling fluid using the scavenger air in the air flow path (Fig.1a and paragraph [0046]), wherein the recovery coil provides sufficient cooling for the heat load in the economizer mode (paragraph [0009]); and a fluid transmission and retention device (Fig.1a, #122a) for receiving the cooling fluid from at least one of the EC outlet and the RC outlet (Fig.1a) and variably distributing the cooling fluid to at least one of the heat load and the EC inlet based on the operating mode and environmental conditions (Fig.1a and paragraph [0055-0056]), the fluid transmission and retention device including a flow control device (paragraph [0055], a split valve which controls the flow) for variable distribution of the cooling fluid to the heat load and the EC inlet (Paragraph [0055]).
	In regards to Claim 2, LePoudre discloses the condition system of claim 1, wherein the fluid transmission and retention device includes a tank (Fig.1a, #122a) comprising a first portion and a second portion (Paragraph [0053], which discloses two separate tank sections), the first and second portions at least partially separated from one another (Fig.1a and paragraph [0053]), and the tank further comprises a discharge area in fluid connection with at least one of the first and second portions (paragraph [0048], which discloses a discharge area (the drain valve location) which is fluid communication with at least one of the two sections).
Claim 3, LePoudre discloses the condition system of claim 2, wherein the flow control device includes one or more modulating valves (Fig.1a, #132a) between the RC outlet and the tank.
In regards to Claim 4, LePoudre discloses the condition system of claim 2, wherein the tank further comprises a dividing baffle in the tank that partially separates the first portion and the second portion from one another, and the dividing baffle extends along a portion of a length of the tank (paragraph [0053], which discloses two separate sections within one tank, such that the office notes that the tank would include a baffle (wall) to create two separate sections within said tank, which would also extend along a portion of the length of said tank).
In regards to Claim 7, LePoudre discloses the condition system of claim 1, wherein the evaporative cooler is a liquid-to- air membrane energy exchanger (LAMEE), and the cooling fluid is separated from the air flow path by a membrane, the LAMEE configured to condition the scavenger air and evaporatively cool the cooling fluid (Fig.1a and paragraph [0015]).
In regards to Claim 8, LePoudre discloses the condition system of claim 1, further comprising: a pre-cooler arranged (Fig.1a, #160a) inside the scavenger plenum between the air inlet and the evaporative cooler (Fig.1a), the pre-cooler configured to selectively condition the scavenger air prior to passing the scavenger air through the evaporative cooler, based on the outdoor air conditions (paragraphs [0037-0038]).
In regards to Claim 9, LePoudre discloses a method of controlling operation of a conditioning system configured to provide cooling to a heat load (Fig.1a), the conditioning system having an evaporative cooler (Fig.1a, #110a) and a downstream recovery coil (Fig.1a, #112a) arranged inside a scavenger plenum (#104a) configured to direct scavenger air from an air inlet to an air outlet (Fig.1a), the method comprising: selectively directing scavenger air through the evaporative cooler depending on environmental conditions (abstract and paragraph [0009]), wherein the evaporative cooler circulates water through the evaporative cooler during operation of the evaporative cooler (Fig.1a); directing the scavenger air through the recovery coil, wherein the recovery coil circulates water through the recovery coil (Fig.1a, and paragraph [0046]); directing discharge water exiting the evaporative cooler at an EC outlet (Fig.1a, #118a) into a fluid transmission and retention device (#112a); directing return water exiting 
In regards to Claim 10, LePoudre discloses the method of claim 9, wherein the fluid transmission and retention device includes a tank (#122a) having a first bay and a second bay (paragraph [0053], which discloses two separate bays (sections) within one tank, the first and second bays at least partially separated from one another (paragraph [0053]), and wherein directing return water exiting the recovery coil into the fluid transmission and retention device includes directing return water exiting the recovery coil into at least one of the first bay and the second bay based on the outdoor air conditions (Fig.1a).
In regards to Claim 11, LePoudre discloses the method of claim 9, measuring a temperature of water being supplied to the heat load via the first pump (paragraph [0048]); and adjusting a distribution of the return water to the first and second bays as a function of the measured temperature of the supply water relative to a set point temperature (paragraph [0048]). 
In regards to Claim 14, LePoudre discloses the method of claim 9, further comprising: setting the first pump at a first flow rate (Fig.1a, #124a); and setting the second pump (Fig.1a, #172a) at a second flow rate, wherein the first flow rate is higher than the second flow rate.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 5, no prior art fairly suggests or discloses “an EC conduit connected to the RC outlet and the main conduit; a first RC conduit connected to the RC outlet and the main conduit; a second RC conduit connected to the R-C outlet and the main conduit; and a pressure regulation device to control a pressure of the cooling fluid at the EC outlet, wherein the cooling fluid supplied to the heat load comprises at least one of: substantially all of the cooling fluid from the RC outlet and substantially none of the cooling fluid from the EC outlet, substantially none of the cooling fluid from the RC outlet and 
Dependent claim 6 is allowable by virtue of its dependency from claim 5.
In regards to Claim 12, no prior art fairly suggests or discloses “a main conduit fluidically connected to an EC inlet of the evaporative cooler and the heat load; an EC conduit fluidically connected to the EC outlet and the main conduit; a first RC conduit fluidically connected to the RC outlet and the main conduit; a second RC conduit fluidically connected to the RC outlet and the main conduit; and a pressure control device for regulating a pressure of the cooling fluid at the EC outlet”, in conjunction with the remaining elements. 
Dependent claim 13 is allowable by virtue of its dependency from claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 15, no prior art fairly suggests or discloses the limitation set forth on 5/23/2020
In regards to Claim 15, no prior art fairly suggests or discloses “ manifold comprising: a main conduit fluidically connected to the EC inlet and the heat load; an EC conduit fluidically connected to the EC outlet and the main conduit; a first R.C conduit fluidically connected to the RC outlet and the main conduit; a second RC conduit fluidically connected to the RC outlet and the main conduit, the EC conduit connected to the main conduit between the connection of 45 Attorney Docket No. 5991.069US1the first RC conduit to the main conduit and the connection of the second RC conduit to the main conduit; a flow control device variably distributing the cooling fluid from the RC outlet to one or both of the first and second RC conduits; and a pressure regulation device to control a pressure of the cooling fluid in the evaporative cooler”, in conjunction with the remaining elements. 
Dependent claims 16-24 are allowable by virtue of their dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LePoudre (U.S 2018/0128510 A1) – Discloses system and methods for managing conditions of an enclosed space using a scavenger plenum comprising a LAMEE, coils, and valves to control the flow of cooling fluid/liquid throughout the system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835